COBB, Judge.
The appellant, Daniel Dean Benson, appeals the restitution order that orders him to pay $1250.28 in restitution after entering guilty pleas to two counts of theft of property in the first degree. The State’s motion to remand this ease to the trial court so that the trial court may enter an order in compliance with § 15-18-69, Ala.Code 1975, is due to be granted.1 Specifically, the trial court is ordered to state its findings regarding the inclusion of the “Lunar light” and the “Juna light”, which the appellant maintains were not part of the stolen property, in the restitution calculation and the underlying facts and circumstances on which it bases its findings.
In remanding this case, we authorize the trial court to conduct additional hearings if it determines that the evidence in the existing record is insufficient on which to base an amendment to its previous restitution order. The return to remand should include a transcript of any additional hearing.
The trial court shall take all action directed in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time within 42 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS. *
All the Judges concur.

. Section 15-18-69, Code of Alabama 1975 provides as follows:
"At such restitution heatings, the defendant, the victim, the district attorney, or other interested party may object to the imposition, amount or distribution of restitution or the manner or method thereof and the court shall allow all such objections to be heard and preserved as a matter of record. The court shall thereafter enter its order upon the record stating its findings and the underlying facts and circumstances thereof.”


 Note from the Reporter of Decisions: On January 17, 1997, on return to remand, the Court of Criminal Appeals affirmed, without opinion.